Judgment, Supreme Court, New York County (Bonnie Wittner, J.), rendered May 26, 1998, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the fourth and seventh degrees, and sentencing her, as a second felony offender, to concurrent terms of 3 to 6 years and 1 year, respectively, unanimously affirmed.
The court properly exercised its discretion in precluding defendant from cross-examining a police chemist regarding the police laboratory’s receipt, at the time in question, of only a provisional accreditation pursuant to the State program for ac*331creditation of forensic laboratories established by article 49-B of the Executive Law. Defendant’s offer of proof failed to establish the relevance of this line of inquiry. The chemist’s testimony established that he performed the standard tests for controlled substances, while being eminently qualified to do so, and the court afforded defendant a full opportunity to cross-examine the chemist as to his qualifications and the reliability of his tests.
Defendant was in possession of extensive information concerning the accreditation of the laboratory, and was not entitled to disclosure, pursuant to Brady v Maryland (373 US 83), of certain additional, coded information on the same subject. There is no indication that anything in this material could have been exculpatory. Concur — Nardelli, J. P., Williams, Tom, Wallach and Friedman, JJ.